DETAILED ACTION
The communication is in response to the application received 09/11/2019, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019, 11/05/2020, 10/29/2021 and 07/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Catmull on 07/05/2022.
The application has been amended as follows: 

1. (Currently Amended) Tracker of a surveying apparatus for tracking a target, comprising: 
a first imaging region having a plurality of pixels on an image sensor arrangement for taking a first image of a scene including the target; 
a second imaging region having a plurality of pixels on the image sensor arrangement for taking a second image of a scene including the target; 
a control unit configured to: 
receive a timing signal, the timing signal indicating a time duration during which an illumination unit illuminating the target in the scene is switched on and off, 
control the first imaging region to take the first image of the scene when the timing signal indicates that the illumination unit is switched on, and 
control the second imaging region to take the second image when the timing signal indicates that the illumination unit is switched off; and 
a read out unit configured to read out, after taking the first and the second image, the first image from the first imaging region and the second image from the second imaging region and to obtain a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image, wherein the read out unit is configured, after taking the first and the second image, to correct for a movement of the tracker in a time between taking the first and the second image by taking into account an offset between the scene on the first image and the scene on the second image, the offset corresponding to a shift in the scene due to the movement of the tracker. 


 	2. (Previously Presented) The tracker according to claim 1, wherein the image sensor arrangement comprises a first and a second tracker receiver including the first and second imaging region, respectively, and each receiving a part of back-reflected tracking light split by a beam splitter.

3. (Currently Amended) The tracker according to claim 1, wherein the tracker is calibrated by setting [[the]] a center of the second imaging region depending on [[the]] an optical center of the first imaging region. 

4. – 6. (Canceled) 

7. (Previously Presented) The tracker according to claim 1, wherein the tracker comprises a tracker emitter for emitting tracking light on an optical tracker path. 

8. (Currently Amended) The tracker according to claim 1, wherein the tracker is adapted to issue an instruction to a surveying apparatus to move [[the]] an optical axis of a lens arrangement of the surveying apparatus. 

9. (Currently Amended) Surveying apparatus for surveying a target, comprising: 
a lens arrangement including at least one movably arranged focus lens element for focusing to sight a target; 
an imaging unit configured to obtain an image of at least a part of the target; and 
the tracker according to claim 1. 

10. (Currently Amended) The surveying apparatus according to claim 9, further comprising: 
a beam splitter/combiner configured to combine a part of [[the]] an optical imaging path of the imaging unit and a part of [[the]] an optical tracker path of the tracker so that [[the]] an optical axis of the imaging unit and the optical axis of the tracker are at least coaxially arranged with the optical axis of the lens arrangement between the lens arrangement and the beam splitter/combiner. 

11. (Currently Amended) The surveying apparatus according to claim 9, further comprising:
a distance measuring unit configured to measure a distance to the target along [[the]] an optical axis of the distance measuring unit. 

12. (Currently Amended) The surveying apparatus according to claim 10, wherein the beam splitter/combiner is further configured to combine the part of the optical tracker path of the tracker, the part of the optical imaging path of the imaging unit and a part of [[the]] an optical distance measuring path of [[the]] a distance measuring unit so that the optical axis of the tracker, the optical axis of the imaging unit and the optical axis of the distance measuring unit are at least coaxially arranged with the optical axis of the lens arrangement between the lens arrangement and the beam splitter/combiner. 

13. (Currently Amended) Method for tracking a target using a tracker of a surveying apparatus, comprising: 
taking a first image of a scene including the target on a first imaging region having a plurality of pixels; and 
taking a second image of a scene including the target on a second imaging region having a plurality of pixels; 
wherein a timing signal is received, the timing signal indicating a time duration during which an illumination of the target in the scene is switched on and off; and the first imaging region is controlled to take the first image of the scene when the timing signal indicates that the illumination is switched on and the second imaging region is controlled to take the second image when the timing signal indicates that the illumination [[unit]] is switched off; and the method further comprises: 
reading out the first image from the first imaging region and the second image from the second imaging region and obtaining a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image; and 
correcting for a movement of the tracker in a time between taking the first image and the second image by taking into account an offset between the scene on the first image and the scene on the second image, the offset corresponding to a shift in the scene due to the movement of the tracker.

14. (Canceled) 
15. (Currently Amended) A [[program]] non-transitory computer readable medium including instructions adapted to cause data processing means to carry out the method of claim 13. 

16. (New) Tracker of a surveying apparatus for tracking a target, comprising: 
a first imaging region having a plurality of pixels on an image sensor arrangement for taking a first image of a scene including the target; 
a second imaging region having a plurality of pixels on the image sensor arrangement for taking a second image of a scene including the target; 
a control unit configured to: 
receive a timing signal, the timing signal indicating a time duration during which an illumination unit illuminating the target in the scene is switched on and off, 
control the first imaging region to take the first image of the scene when the timing signal indicates that the illumination unit is switched on, and 
control the second imaging region to take the second image when the timing signal indicates that the illumination unit is switched off; and 
a read out unit configured to read out, after taking the first and the second image, the first image from the first imaging region and the second image from the second imaging region and to obtain a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image, wherein the image sensor arrangement comprises a first and a second tracker receiver including the first and second imaging region, respectively, and each receiving a part of back-reflected tracking light split by a beam splitter. 

17. (New) The tracker according to claim 16, wherein the tracker is calibrated by setting a center of the second imaging region depending on an optical center of the first imaging region.

18. (New) The tracker according to claim 16, wherein the read out unit is configured, after taking the first and the second image, to correct for a movement of the tracker in a time between taking the first and the second image by taking into account an offset between the scene on the first image and the scene on the second image, the offset corresponding to a shift in the scene due to the movement of the tracker. 

19. (New) The tracker according to claim 16, wherein the tracker comprises a tracker emitter for emitting tracking light on an optical tracker path. 

20. (New) The tracker according to claim 16, wherein the tracker is adapted to issue an instruction to a surveying apparatus to move an optical axis of a lens arrangement of the surveying apparatus. 

21. (New) Surveying apparatus for surveying a target, comprising: 
a lens arrangement including at least one movably arranged focus lens element for focusing to sight a target; 
an imaging unit configured to obtain an image of at least a part of the target; and 
the tracker according to claim 16. 

22. (New) The surveying apparatus according to claim 21, further comprising: 
a beam splitter/combiner configured to combine a part of an optical imaging path of the imaging unit and a part of an optical tracker path of the tracker so that an optical axis of the imaging unit and the optical axis of the tracker are at least coaxially arranged with the optical axis of the lens arrangement between the lens arrangement and the beam splitter/combiner. 

23. (New) The surveying apparatus according to claim 21, further comprising: 
a distance measuring unit configured to measure a distance to the target along an optical axis of the distance measuring unit.

24. (New) The surveying apparatus according to claim 22, wherein the beam splitter/combiner is further configured to combine the part of the optical tracker path of the tracker, the part of the optical imaging path of the imaging unit and a part of an optical distance measuring path of a distance measuring unit so that the optical axis of the tracker, the optical axis of the imaging unit and the optical axis of the distance measuring unit are at least coaxially arranged with the optical axis of the lens arrangement between the lens arrangement and the beam splitter/combiner.

Allowable Subject Matter
Claims 1-3, 7-13 and 15-24 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Kumagai et al. (U.S. 2017/0168142), Hinderling et al. (US 2014/0307252).
Regarding claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of a read out unit configured to read out, after taking the first and the second image, the first image from the first imaging region and the second image from the second imaging region and to obtain a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image, wherein the read out unit is configured, after taking the first and the second image, to correct for a movement of the tracker in a time between taking the first and the second image by taking into account an offset between the scene on the first image and the scene on the second image, the offset corresponding to a shift in the scene due to the movement of the tracker as cited in claim 1.

Regarding claim 13, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of reading out the first image from the first imaging region and the second image from the second imaging region and obtaining a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image; and correcting for a movement of the tracker in a time between taking the first image and the second image by taking into account an offset between the scene on the first image and the scene on the second image, the offset corresponding to a shift in the scene due to the movement of the tracker as cited in claim 13.


Regarding claim 16, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of a read out unit configured to read out, after taking the first and the second image, the first image from the first imaging region and the second image from the second imaging region and to obtain a difference image by determining a difference between the pixel values of the pixels of the first imaging region and the second imaging region so as to identify the target in the difference image, wherein the image sensor arrangement comprises a first and a second tracker receiver including the first and second imaging region, respectively, and each receiving a part of back-reflected tracking light split by a beam splitter as cited in claim 16.


Claims 2-3, 7-12, 15 and 17-24 are allowed because they depend on allowed parent claims, respectively, as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486